Exhibit 10.10

﻿

Performance Share Termination Agreement

﻿

This Performance Share Termination Agreement (this “Award Termination
Agreement”), dated as of July __, 2018 (the “Termination Date”), between
ServiceMaster Global Holdings, Inc., a Delaware Corporation (the “Company”), and
____________ (the “Participant”).

WHEREAS, the Company and the Participant entered into a Performance Share
Agreement, dated as of [                                      ] (the “Award
Agreement”).

WHEREAS, the Company and the Participant desire to terminate the Award
Agreement, effective July 31, 2018.

NOW THEREFORE, in consideration of the mutual covenants contained herein, and
subject to the terms and conditions set forth herein, the parties agree as
follows:

1.  The Award Agreement shall terminate as of July 31, 2018 without any further
action by the Company or the Participant.

2.  The Participant agrees that such termination shall be final and without
regard to whether any vesting conditions (including any performance conditions)
set forth in the Award Agreement or the Amended and Restated ServiceMaster
Global Holdings, Inc. 2014 Omnibus Incentive Plan (the “Plan”) are or become
satisfied.

3.  Participant hereby waives any rights, title or interests in or arising under
or in connection with such Award and under the Plan in connection with such
Award, including the right to dividend equivalents.

4.  The Company hereby waives enforcement of the restrictive covenants set forth
in such Award Agreement provided that such waiver shall not apply to restrictive
covenants set forth in other agreements between the Company and the Participant
or policies of the Company.

5.  This Award Termination Agreement shall be binding upon and inure to the
benefit of the parties to this Award Termination Agreement and their respective
successors and assigns. Nothing in this Award Termination Agreement, express or
implied, is intended or shall be construed to give any person other than the
parties to this Award Termination Agreement or their respective successors or
assigns any legal or equitable right, remedy or claim under or in respect of any
agreement or any provision contained herein.

6.  Any dispute or controversy between the Participant and the Company, whether
arising out of or relating to this Award Termination Agreement, the breach of
this Award Termination Agreement, or otherwise, shall be resolved in accordance
with the ServiceMaster We Listen Dispute Resolution Plan then in
effect.  Notwithstanding the foregoing, the Participant agrees that the Company
may seek a temporary restraining order and/or preliminary injunction in any
court of competent jurisdiction, without the posting of a bond, in order to
preserve the status quo.





--------------------------------------------------------------------------------

 



7.  This Award Termination Agreement shall be governed in all respects,
including, but not limited to, as to validity, interpretation and effect, by the
internal laws of the State of Delaware, without reference to principles of
conflict of law that would require application of the law of another
jurisdiction. Subject to the dispute resolution provision contained herein, any
judicial action to enforce, interpret or challenge this Award Termination
Agreement shall be brought in the federal or state courts located in the State
of Delaware, which shall be the exclusive forum for resolving such disputes.
Both parties irrevocably consent to the personal jurisdiction of such courts for
purposes of any such action.

8.  This Award Termination Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed the
day and year first written above.

﻿

﻿

 

 

 

PARTICIPANT

 

  

 

 

  

 

 

 

 

 

 

 

 

 

 

﻿

SERVICEMASTER GLOBAL HOLDINGS, INC.

 

 

 

 

  

 

﻿

By:

 

﻿

 

Name:

﻿

 

Title:

﻿

﻿



--------------------------------------------------------------------------------